Citation Nr: 9905323	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

In the rating decision on appeal, the RO denied service 
connection for heart condition secondary to Dengue fever.  In 
November 1997, the Board denied service connection for heart 
disease on a direct basis and a secondary basis, determining 
that the appellant had not submitted evidence of a well-
grounded claim for service connection.  The appellant 
appealed the decision to the Court of Veterans Appeals (the 
Court).

The Court issued an order on October 15, 1998, which 
determined that the Secretary of Veterans Affairs was placed 
on notice of evidence that could well ground the appellant's 
claim.  [redacted].  The Court noted that in the appellant's 
VA Form 9, Appeal to the Board of Veterans' Appeals, the appellant 
stated, "I have been treated at [the VA medical center 
(VAMC) in Shreveport, LA since 1987.  Doctors have 
continually told me that [d]engue [f]ever causes heart 
trouble.  One in particular who told me this is Dr. Billy 
Smith on 2-9-89, while I was confined at the hospital."  The 
Court determined that the appellant had provided language 
which would show "an absolute relationship," which could 
constitute evidence sufficient to well ground the appellant's 
claim for service connection for heart disease.  Thus, the 
Court vacated and remanded the November 1997 Board decision, 
but only as to the direct service connection claim for heart 
disease.  As to the appellant's claim that heart disease was 
due to his service-connected malaria, the Court determined 
that such claim had been abandoned.  [redacted], citing Grivois v. Brown, 
6 Vet. App. 136, 138 (1994); Bucklinger v. Brown, 5 Vet. 
App. 435, 436 (1993).

In compliance with the October 1998 Court order, the case is 
hereby REMANDED to the RO for the following action:

1.  The RO is to inform the appellant 
that if a doctor has told him that there 
is a relationship between heart disease 
and dengue fever in service, then he 
should obtain such statement from the 
doctor.  The appellant should inform the 
doctor that he/she is to explain how 
there is a relationship, in this case, 
between the appellant's current heart 
disease and dengue fever.  This remand 
serves as notice to the appellant to 
submit the evidence.

2.  If the appellant submits a statement 
from a medical professional who relates 
the appellant's current heart disease to 
dengue fever in service, then the RO is 
to schedule the appellant to undergo a VA 
examination.  The examiner must be 
provided with the appellant's claims 
folder and must review the appellant's 
medical history.  The examiner is to 
state in the examination report that 
he/she has reviewed the appellant's 
claims file.  The examiner is to state 
whether he/she confirms or rejects the 
statement from the medical professional.  
The examiner is to state his/her reasons 
for confirming or rejecting the statement 
from the medical professional.  The 
examiner should report his/her findings 
in a clear, comprehensive, and legible 
manner and should state upon what 
evidence he/she bases the opinion.

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for service connection, other than an 
original claim, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

4.  The appellant is instructed to inform 
VA that, in regard to the statement made 
to him by a doctor that dengue fever 
caused his heart trouble, whether he had 
seen such statement in a written document 
of if was told to him during a 
conversation he had with a doctor.

5.  The appellant is informed that if he 
is aware of evidence that would support 
his claim for service connection for 
heart disease, he must submit that 
evidence directly to the RO.

6.  The parties are informed that they 
are under a duty to submit evidence of a 
well-grounded claim for service 
connection for heart disease and that 
they are under an obligation to complete 
the application.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


